UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14804 GENERAL ELECTRIC CAPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1109503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Noþ At November 1, 2007, 1,064 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $1,000 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Services, Inc. Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 23 Item 6. Exhibits 24 Signatures 25 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues Revenues from services (note 3) $ 17,843 $ 15,067 $ 52,503 $ 43,131 Sales of goods 277 519 337 1,786 Total revenues 18,120 15,586 52,840 44,917 Costs and expenses Interest 5,787 4,729 16,499 12,922 Operating and administrative 4,724 4,207 13,685 12,318 Cost of goods sold 236 480 284 1,652 Investment contracts, insurance losses and insurance annuity benefits 889 867 2,744 2,503 Provision for losses on financing receivables 1,223 793 3,216 2,200 Depreciation and amortization 1,998 1,656 5,855 4,717 Minority interest in net earnings of consolidated affiliates 54 56 189 181 Total costs and expenses 14,911 12,788 42,472 36,493 Earnings from continuing operations before income taxes 3,209 2,798 10,368 8,424 Benefit (provision) for income taxes 5 (277 ) (1,309 ) (1,081 ) Earnings from continuing operations 3,214 2,521 9,059 7,343 Earnings (loss) from discontinued operations, net of taxes (note 2) (1,347 ) (9 ) (2,003 ) 429 Net earnings 1,867 2,512 7,056 7,772 Dividends (1,225 ) (1,082 ) (6,029 ) (8,812 ) Retained earnings at beginning of period 35,885 32,436 35,500 34,906 Retained earnings at end of period $ 36,527 $ 33,866 $ 36,527 $ 33,866 The notes to condensed, consolidated financial statements are an integral part of this statement. (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Financial Position (In millions) September 30, 2007 December 31, 2006 (Unaudited) Assets Cash and equivalents $ 12,760 $ 12,452 Investment securities 44,780 47,472 Inventories 69 54 Financing receivables – net (note 5) 361,684 328,589 Other receivables 21,530 21,690 Property, plant and equipment, less accumulated amortization of $24,032 and $22,406 62,769 57,975 Intangible assets – net (note 6) 29,050 25,930 Other assets 79,500 59,387 Assets of discontinued operations (note 2) 7,372 11,119 Total assets $ 619,514 $ 564,668 Liabilities and equity Short-term borrowings (note 7) $ 177,508 $ 173,313 Accounts payable 12,685 13,803 Long-term borrowings (note 7) 303,424 252,953 Investment contracts, insurance liabilities and insurance annuity benefits 34,408 34,807 Other liabilities 22,057 20,691 Deferred income taxes 9,831 12,570 Liabilities of discontinued operations (note 2) 2,116 485 Total liabilities 562,029 508,622 Minority interest in equity of consolidated affiliates 1,291 1,949 Capital stock 11 11 Accumulated gains (losses) – net Investment securities 380 1,594 Currency translation adjustments 7,256 4,837 Cash flow hedges (258) (171 ) Benefit plans (262) (278 ) Additional paid-in capital 12,540 12,527 Retained earnings 36,527 35,577 Total shareowner’s equity 56,194 54,097 Total liabilities and equity $ 619,514 $ 564,668 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $7,116 million and $5,982 million at September 30, 2007, and December 31, 2006, respectively. The notes to condensed, consolidated financial statements are an integral part of this statement. (4) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Nine months ended September 30 2007 2006 Cash flows – operating activities Net earnings $ 7,056 $ 7,772 Loss (earnings) from discontinued operations 2,003 (429 ) Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 5,855 4,717 Decrease in accounts payable (611 ) (739 ) Provision for losses on financing receivables 3,216 2,200 All other operating activities (2,504 ) 800 Cash from operating activities – continuing operations 15,015 14,321 Cash from operating activities – discontinued operations 4,773 728 Cash from operating activities 19,788 15,049 Cash flows – investing activities Additions to property, plant and equipment (10,335 ) (8,588 ) Dispositions of property, plant and equipment 7,228 4,426 Increase in loans to customers (263,967 ) (235,582 ) Principal collections from customers – loans 237,622 213,141 Investment in equipment for financing leases (19,556 ) (18,819 ) Principal collections from customers – financing leases 18,057 16,762 Net change in credit card receivables 3,309 742 Payments for principal businesses purchased (7,522 ) (6,898 ) Proceeds from sales of discontinued operations − 8,112 Proceeds from principal business dispositions 1,102 − All other investing activities (5,441 ) (3,144 ) Cash used for investing activities – continuing operations (39,503 ) (29,848 ) Cash used for investing activities – discontinued operations (4,807 ) (3,235 ) Cash used for investing activities (44,310 ) (33,083 ) Cash flows – financing activities Net decrease in borrowings (maturities of 90 days or less) (8,467 ) (1,083 ) Newly issued debt Short-term (91 to 365 days) 815 605 Long-term (longer than one year) 75,993 59,140 Non-recourse, leveraged lease 24 920 Repayments and other debt reductions Short-term (91 to 365 days) (32,252 ) (24,859 ) Long-term (longer than one year) (3,697 ) (4,187 ) Non-recourse, leveraged lease (681 ) (597 ) Dividends paid to shareowner (5,871 ) (8,671 ) All other financing activities (1,068 ) (747 ) Cash from financing activities – continuing operations 24,796 20,521 Cash used for financing activities – discontinued operations (3 ) (263 ) Cash from financing activities 24,793 20,258 Increase in cash and equivalents 271 2,224 Cash and equivalents at beginning of year 12,629 10,106 Cash and equivalents at September 30 12,900 12,330 Less cash and equivalents of discontinued operations at September 30 140 369 Cash and equivalents of continuing operations at September 30 $ 12,760 $ 11,961 The notes to condensed, consolidated financial statements are an integral part of this statement. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1. Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). Preparing financial statements in conformity with GAAP requires us to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. See note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2006. That note discusses consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. General Electric Capital Services, Inc. (GECS) owns all of the common stock of General Electric Capital Corporation (GE Capital or GECC). All of our outstanding common stock is owned by General Electric Company (GE Company or GE) and an affiliate of GE Company. Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. Details of total revenues and segment profit by operating segment can be found on page 15 of this report. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. 2. We classified our Japanese personal loan business (Lake), our U.S. mortgage business (WMC), GE Life, Genworth Financial, Inc. (Genworth) and most of GE Insurance Solutions Corporation (GE Insurance Solutions) as discontinued operations. Associated results of operations, financial position and cash flows are separately reported as discontinued operations for all periods presented. Planned Sale of Lake and WMC As previously disclosed, in September 2007, GE, the parent company of GECS, committed to a plan to sell its Japanese personal loan business (Lake). GE made the decision to sell this business upon determining that, despite restructuring, Japanese regulatory limits for interest charges on unsecured personal loans did not permit us to earn an acceptable return. GE is actively pursuing a buyer and expects to complete the sale of this business by the end of the third quarter of 2008. In connection with this exit, we recorded an after-tax loss of $890 million in the third quarter of 2007, which represents the difference between the net book value of our Lake business and the projected sale price. In addition, GE committed to a plan to sell our U.S. mortgage business (WMC), as a result of continued pressures in the U.S. subprime mortgage industry. In connection with this exit, we recorded an after-tax loss of $43 million in the third quarter of 2007, which represents the difference between the net book value of WMC and the projected sale price. Both businesses were previously reported in the GE Money segment. (6) Completed Sale of Insurance Businesses In 2006, we substantially completed our planned exit of our insurance businesses through the sale of the property and casualty insurance and reinsurance businesses and the European life and health operations of GE Insurance Solutions Corporation (GE Insurance Solutions) and the sale of GE Life, our U.K.-based life insurance operation, to Swiss Reinsurance Company (Swiss Re). Also during 2006, we completed the sale of our remaining 18% investment in Genworth Financial, Inc. (Genworth), our formerly wholly-owned subsidiary that conducted most of our consumer insurance business, including life and mortgage insurance operations, through a secondary public offering. Financial information for discontinued operations is shown below. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Operations Total revenues $ (186 ) $ 1,015 $ (468 ) $ 5,711 Earnings (loss) from discontinued operations before income taxes $ (601 ) $ 93 $ (1,928 ) $ 677 Income tax benefit (expense) 175 (2 ) 845 (109 ) Earnings (loss) from discontinued operations before disposal, net of taxes $ (426 ) $ 91 $ (1,083 ) $ 568 Disposal Loss on disposal before income taxes $ (1,549 ) $ (163 ) $ (1,560 ) $ (152 ) Income tax benefit 628 63 640 13 Loss on disposal, net of taxes $ (921 ) $ (100 ) $ (920 ) $ (139 ) Earnings (loss) from discontinued operations, net of taxes $ (1,347 ) $ (9 ) $ (2,003 ) $ 429 At (In millions) 9/30/07 12/31/06 Assets Cash and equivalents $ 140 $ 177 Financing receivables – net 5,330 5,643 Other assets 424 4,823 Other 1,478 476 Assets of discontinued operations $ 7,372 $ 11,119 At (In millions) 9/30/07 12/31/06 Liabilities Liabilities of discontinued operations $ 2,116 $ 485 (7) 3. Revenues from services are summarized in the following table. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Interest on loans $ 6,122 $ 5,139 $ 17,594 $ 15,176 Equipment leased to others 3,754 3,410 11,207 9,477 Financing leases 1,136 1,176 3,489 3,203 Fees 1,257 990 3,801 3,003 Real estate investments 1,364 845 3,420 2,187 Investment income(a) 860 691 3,005 1,921 Premiums earned by insurance activities 583 536 1,653 1,512 Associated companies 663 541 1,678 1,470 Gross securitization gains 368 331 1,486 865 Other items 1,736 1,408 5,170 4,317 Total $ 17,843 $ 15,067 $ 52,503 $ 43,131 (a) Included gain on sale of common stock in Swiss Re of $558 million during first quarter of 2007. 4.On January 1, 2007, we made required changes in certain aspects of our accounting for income taxes. The January 1, 2007, transition reduced our retained earnings by $77 million, all of which was related to a decrease in financing receivables – net. The balance of “unrecognized tax benefits,” the amount of related interest and penalties we have provided and what we believe to be the range of reasonably possible changes in the next 12 months, were: At (In millions) 9/30/07 1/1/07 Unrecognized tax benefits $ 4,012 $ 3,507 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 2,597 2,403 Accrued interest on unrecognized tax benefits 692 685 Accrued penalties on unrecognized tax benefits 65 96 Reasonably possible reduction to the balance of unrecognized tax benefits in succeeding 12 months 0-1,100 0-500 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 0-850 0-200 (a) Some portion of such reduction might be reported as discontinued operations. We classify interest on tax deficiencies as interest expense; we classify income tax penalties as provision for income taxes. The change in unrecognized tax benefits in 2007 resulted primarily from completion of the 2000-2002 IRS audit and other audit activity in the second and third quarters and is reflected in increases to unrecognized tax benefits for prior periods of $987 million, decreases to unrecognized tax benefits for prior periods of $244 million, and decreases from settlements with tax authorities agreeing to tax of $282 million. The IRS is currently auditing the GE consolidated income tax returns for 2003-2005, a substantial portion of which include our activities. In addition, certain other U.S. tax deficiency issues and refund claims for previous years remain unresolved. It is reasonably possible that the 2003-2005 U.S. audit cycle will be completed during the next 12 months. We believe that there are no other jurisdictions in which the outcome of unresolved issues or claims (8) is likely to be material to our results of operations, financial position or cash flows. We further believe that we have made adequate provision for this and all other income tax uncertainties. 5. Financing receivables – net, consisted of the following. At (In millions) 9/30/07 12/31/06 Loans, net of deferred income $ 290,759 $ 264,039 Investment in financing leases, net of deferred income 74,890 68,569 365,649 332,608 Less allowance for losses (3,965 ) (4,019 ) Financing receivables – net(a) $ 361,684 $ 328,589 (a) Included $10,383 million and $11,509 million related to consolidated, liquidating securitization entities at September 30, 2007, and December 31, 2006, respectively. 6. Intangible assets – net, consisted of the following. At (In millions) 9/30/07 12/31/06 Goodwill $ 25,069 $ 22,754 Intangible assets subject to amortization 3,981 3,176 Total $ 29,050 $ 25,930 Changes in goodwill balances follow. 2007 (In millions) GE Commercial Finance GE Money GE Industrial(a) GE Infrastructure(a) Total Balance January 1 $ 11,315 $ 9,845 $ 1,430 $ 164 $ 22,754 Acquisitions/purchase accounting adjustments 1,646 (15 ) 12 201 1,844 Dispositions, currency exchange and other 189 330 (49 ) 1 471 Balance September 30 $ 13,150 $ 10,160 $ 1,393 $ 366 $ 25,069 (a) Included only portions of the segment that are financial services businesses. Goodwill balances increased $1,976 million in 2007 as a result of new acquisitions. The largest goodwill balance increases arose from acquisitions of Trustreet Properties, Inc. ($831 million at GE Commercial Finance); Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co. ($531 million at GE Commercial Finance); and Sanyo Electric Credit Co., Ltd. ($324 million at GE Commercial Finance). During 2007, we reduced goodwill associated with acquisitions completed before January 1, 2007, by $132 million. The largest such adjustment was a decrease of $54 million associated with the 2006 acquisition of Banque Artesia Nederland N.V. by GE Commercial Finance. (9) Intangible assets subject to amortization At 9/30/07 12/31/06 (In millions) Gross carrying amount Accumulated amortization Net Gross carrying amount Accumulated amortization Net Patents, licenses and trademarks $ 578 $ (307 ) $ 271 $ 413 $ (265 ) $ 148 Capitalized software 1,823 (1,112 ) 711 1,645 (965 ) 680 All other 4,575 (1,576 ) 2,999 3,593 (1,245 ) 2,348 Total $ 6,976 $ (2,995 ) $ 3,981 $ 5,651 $ (2,475 ) $ 3,176 Amortization expense related to intangible assets subject to amortization amounted to $239 million and $181 million for the quarters ended September 30, 2007 and 2006, respectively. Amortization expense related to intangible assets subject to amortization for the nine months ended September 30, 2007 and 2006, amounted to $640 million and $450 million, respectively. 7. Borrowings are summarized in the following table. At (In millions) 9/30/07 12/31/06 Short-term borrowings Commercial paper U.S. Unsecured $ 65,462 $ 67,423 Asset-backed(a) 5,088 6,430 Non-U.S. 27,238 26,328 Current portion of long-term debt 52,866 44,550 GE Interest Plus notes(b) 9,646 9,161 Other 17,208 19,421 Total 177,508 173,313 Long-term borrowings Senior notes Unsecured 283,394 235,942 Asset-backed(c) 5,346 5,810 Extendible notes 6,000 6,000 Subordinated notes(d) 8,684 5,201 Total 303,424 252,953 Total borrowings $ 480,932 $ 426,266 (a) Entirely obligations of consolidated, liquidating securitization entities. See note 9. (b) Entirely variable denomination floating rate demand notes. (c) Included $4,210 million and $4,684 million of asset-backed senior notes, issued by consolidated, liquidating securitization entities at September 30, 2007, and December 31, 2006, respectively. See note 9. (d) Included $750 million of subordinated notes guaranteed by GE at September 30, 2007, and December 31, 2006. (10) 8. In the Consolidated Statement of Changes in Shareowner’s Equity and in the related note in our 2006 Annual Report on Form 10-K, we disclosed and included the $119 million cumulative effect of adopting Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 158, Employers’Accounting for Defined Benefit Pension and Other Postretirement Plans, in the caption “Total changes other than transactions with shareowner.” Transition provisions of SFAS 158 required that this cumulative effect be presented as a direct adjustment to the “ending balance of Accumulated Other Comprehensive Income” rather than as part of comprehensive income for the period. Consequently, the amount reported under the caption “Total changes other than transactions with shareowner” for 2006 should have been $13,240 million, rather than the $13,121 million we reported. The difference, $119 million, should have been reported as a direct reduction of accumulated other comprehensive income within equity. In our 2007 Annual Report on Form 10-K, we will modify our presentation. This modification only affects the display of the cumulative effect of the accounting change within equity and does not otherwise affect our financial statements. A summary of increases (decreases) in shareowner’s equity that did not result directly from transactions with the shareowner, net of income taxes, follows. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Net earnings $ 1,867 $ 2,512 $ 7,056 $ 7,772 Investment securities – net (15 ) 807 (1,214 ) (566 ) Currency translation adjustments – net 1,304 339 2,419 1,487 Cash flow hedges – net (819 ) (162 ) (87 ) 204 Benefit plans – net 2 (1 ) 16 (14 ) Total $ 2,339 $ 3,495 $ 8,190 $ 8,883 9. The following table represents assets in securitization entities, both consolidated and off-balance sheet. At (In millions) 9/30/07 12/31/06 Receivables secured by Equipment $ 7,686 $ 9,590 Commercial real estate 10,871 11,324 Residential real estate(a) 3,806 4,680 Other assets 14,264 14,743 Credit card receivables 21,234 12,947 Trade receivables 2,966 176 Total securitized assets $ 60,827 $ 53,460 (11) At (In millions) 9/30/07 12/31/06 Off-balance sheet(a)(b)(c) $ 50,333 $ 41,813 On-balance sheet(d)(e) 10,494 11,647 Total securitized assets $ 60,827 $ 53,460 (a) Excluded assets of $2,147 million and $2,649 million at September 30, 2007, and December 31, 2006, respectively, associated with the planned sale of WMC. (b) At September 30, 2007, and December 31, 2006, liquidity support amounted to $2,868 million and $753 million, respectively. The December 31, 2006, amount is net of $3,034 million deferred beyond one year. Credit support amounted to $2,544 million and $3,815 million at September 30, 2007, and December 31, 2006, respectively. (c) Liabilities for recourse obligations related to off-balance sheet assets were $2 million and $27 million at September 30, 2007, and December 31, 2006, respectively. (d) At September 30, 2007, and December 31, 2006, liquidity support amounted to $5,211 million and $6,585 million, respectively. Credit support amounted to $2,808 million and $2,926 million at September 30, 2007, and December 31, 2006, respectively. (e) Included $10,383 million and $11,509 million of financing receivables – net related to consolidated, liquidating securitization entities at September 30, 2007, and December 31, 2006, respectively. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations A. Results of Operations In the accompanying analysis of financial information, we sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission (SEC) rules. For such measures, we have provided supplemental explanations and reconciliations in Exhibit 99 to this report on Form 10-Q. Unless otherwise indicated, we refer to captions such as revenues and earnings from continuing operations simply as “revenues” and “earnings” throughout this Management’s Discussion and Analysis. Similarly, discussion of other matters in our condensed, consolidated financial statements relates to continuing operations unless otherwise indicated. (12) Overview Revenues for the third quarter of 2007 were $18.1 billion, a $2.5 billion (16%) increase over the third quarter of 2006. Revenues for the third quarter of 2007 and 2006 included $1.0 billion and $0.1 billion of revenue from acquisitions and in 2007 were reduced by $0.6 billion as a result of dispositions. Revenues also increased $2.2 billion compared with the third quarter of 2006 as a result of organic revenue growth, the weaker U.S. dollar and the 2006 commercial paper interest rate swap adjustment ($0.2 billion). Organic revenue growth excludes the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates. Earnings were $3.2 billion, up 27% from $2.5 billion in the third quarter of 2006. Revenues for the first nine months of 2007 were $52.8 billion, a $7.9 billion (18%) increase over the first nine months of 2006. Revenues for the first nine months of 2007 and 2006 included $2.4 billion and $0.2 billion, respectively, of revenue from acquisitions and in 2007 were reduced by $2.0 billion as a result of dispositions. Revenues also increased $7.7 billion compared with the first nine months of 2006 as a result of organic revenue growth, including the gain on sale of common stock in Swiss Reinsurance Company (Swiss Re), the weaker U.S. dollar and the second quarter 2006 consolidation of GE SeaCo, an entity previously accounted for using the equity method, partially offset by the 2006 commercial paper interest rate swap adjustment ($0.2 billion). Earnings were $9.1 billion, up 23% from $7.3 billion in the first nine months of 2006. Overall, acquisitions contributed $1.0 billion to total revenues in the third quarter of 2007, compared with $0.5 billion in the third quarter of 2006. Acquisitions had an insignificant effect on earnings in the third quarters of 2007 and 2006. We integrate acquisitions as quickly as possible. Only revenues and earnings from the date we complete the acquisition through the end of the fourth following quarter are attributed to such businesses. Dispositions also affected our operations through lower revenues of $0.6 billion and $0.2 billion in the third quarters of 2007 and 2006, respectively. Dispositions had an insignificant effect on earnings in the third quarters of 2007 and 2006. Acquisitions contributed $2.4 billion to total revenues and $0.1 billion to earnings in the first nine months of 2007, compared with $1.3 billion and $0.2 billion, respectively, in the first nine months of 2006. Dispositions also affected our operations through lower revenues of $2.0 billion and $0.4 billion in the first nine months of 2007 and 2006, respectively. The effect of dispositions on earnings was a decrease of $0.1 billion in the first nine months of 2007, compared with an increase of $0.1 billion in the first nine months of 2006. The most significant acquisitions affecting results in 2007 were the custom fleet business of National Australia Bank Ltd.; Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co.; Arden Realty, Inc.; Banque Artesia Nederland N.V.; Trustreet Properties, Inc.; and Sanyo Electric Credit Co., Ltd. at GE Commercial Finance and Regency Energy Partners LP at GE Infrastructure. The provision for income taxes was insignificant for the third quarter of 2007 (effective tax rate of a negative 0.2%), compared with $0.3 billion for the third quarter of 2006 (effective tax rate of 9.9%). The tax rate decreased primarily as a result of the adjustment in the third quarter to bring our nine-month tax rate in line with the projected full year tax rate, after considering the movement of our Japanese personal loan business (Lake) and our U.S. mortgage business (WMC) into discontinued operations, and reflects the first quarter disposition of the SES investment at GE Commercial Finance and an increase in projected lower-taxed earnings from global operations. That decrease was partially offset by tax expense related to U.S. and non-U.S. audit activity, and increased state taxes. (13) The provision for income taxes was $1.3 billion for the first nine months of 2007 (effective tax rate of 12.6%), compared with $1.1 billion for the first nine months of 2006 (effective tax rate of 12.8%). The tax rate decreased primarily as a result of tax benefits related to the disposition of the SES investment at GE Commercial Finance, partially offset by increased tax liabilities related to IRS audit activity and increased state taxes. Segment Operations Operating segments comprise our four businesses focused on the broad markets they serve: GE Commercial Finance, GE Money, GE Industrial and GE Infrastructure. For segment reporting purposes, certain financial services businesses are included in the industrial operating segments that actively manage such businesses and report their results for internal performance measurement purposes. These include Aviation Financial Services, Energy Financial Services and Transportation Finance reported in the GE Infrastructure segment, and Equipment Services reported in the GE Industrial segment. GECS corporate items and eliminations include the effects of eliminating transactions between operating segments; results of our insurance activities remaining in continuing operations; results of liquidating businesses such as consolidated, liquidating securitization entities; underabsorbed corporate overhead; certain non-allocated amounts determined by the Chief Executive Officer; and a variety of sundry items. GECS corporate items and eliminations is not an operating segment. Rather, it is added to operating segment totals to reconcile to consolidated totals on the financial statements. The Chief Executive Officer allocates resources to, and assesses the performance of operations at the consolidated GE-level. GECS operations are a portion of those segments. We present below in their entirety the four GE segments that include financial services operations. We also provide a one-line reconciliation to GECS-only results to eliminate GE businesses that are not financial services businesses. In addition to providing information on GE segments in their entirety, we have also provided supplemental information for certain businesses within the GE segments. Our Chief Executive Officer does not separately assess the performance of, or allocate resources among, these product lines. Segment profit is determined based on internal performance measures used by the Chief Executive Officer to assess the performance of each business in a given period. In connection with that assessment, the Chief Executive Officer may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we also refer to as “operating profit,” for GE Healthcare, GE NBC Universal and the industrial businesses of the GE Industrial and GE Infrastructure segments; included in determining segment profit, which we also refer to as “net earnings,” for GE Commercial Finance, GE Money, and the financial services businesses of the GE Industrial segment (Equipment Services) and the GE Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance). We have reclassified certain prior-period amounts to conform to the current-period’s presentation. (14) Summary of Operating Segments Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues GE Commercial Finance $ 7,032 $ 6,006 $ 19,698 $ 17,017 GE Money 6,207 5,064 18,441 14,408 GE Industrial(a) 6,229 6,256 18,285 18,696 GE Infrastructure(a) 14,451 12,113 40,587 33,578 Total segment revenues 33,919 29,439 97,011 83,699 GECS corporate items and eliminations(b) 1,087 1,033 4,198 3,890 Total revenues 35,006 30,472 101,209 87,589 Less portion of GE revenues not included in GECS(a) (16,886 ) (14,886 ) (48,369 ) (42,672 ) Total revenues in GECS $ 18,120 $ 15,586 $ 52,840 $ 44,917 Segment profit GE Commercial Finance $ 1,450 $ 1,290 $ 4,121 $ 3,521 GE Money 942 830 3,323 2,369 GE Industrial(a) 513 485 1,365 1,307 GE Infrastructure(a) 2,615 2,339 7,386 6,131 Total segment profit 5,520 4,944 16,195 13,328 GECS corporate items and eliminations(b)(c) 198 (199 ) (38 ) (47 ) Less portion of GE segment profit not included in GECS(a) (2,504 ) (2,224 ) (7,098 ) (5,938 ) Earnings in GECS from continuing operations 3,214 2,521 9,059 7,343 Earnings (loss) in GECS from discontinued operations, net of taxes (1,347 ) (9 ) (2,003 ) 429 Total net earnings in GECS $ 1,867 $ 2,512 $ 7,056 $ 7,772 (a) As disclosed in GE’s report on Form 8-K filed on October 12, 2007, GE has concluded that the following policies and practices resulted in revenue being recorded in incorrect periods. For certain product sales, principally in the GE Healthcare, GE Infrastructure and GE Industrial segments, GE recorded revenues upon shipment before risk of loss for damage in transit had been transferred to the customer. Separately, in GE’s Aviation business, for certain long-term agreements that provide for product repair and maintenance services on GE-manufactured aircraft engines, GE’s accounting procedures were incorrect with respect to the timing and amount of credits for certain used parts that were refurbished and reused or resold. We have made appropriate adjustments for these items in this report for prior period financial information. (b) Included the gain on sale of common stock in Swiss Re $0.6 billion pre tax ($0.3 billion after tax) during the first quarter of 2007. (c) Included restructuring and other charges for the first nine months of 2007 of $0.2 billion related to the portions of the segment that are financial services businesses. Such charges primarily related to business exits at GE Commercial Finance; portfolio exits at GE Money; and a business exit at GE Industrial. (15) GE Commercial Finance Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 7,032 $ 6,006 $ 19,698 $ 17,017 Segment profit $ 1,450 $ 1,290 $ 4,121 $ 3,521 At (In millions) 9/30/07 9/30/06 12/31/06 Total assets $ 275,699 $ 215,276 $ 233,536 Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues in GE Capital Solutions $ 3,166 $ 3,101 $ 9,128 $ 8,968 Real Estate 1,937 1,328 5,109 3,450 Segment profit in GE Capital Solutions $ 424 $ 525 $ 1,258 $ 1,297 Real Estate 640 440 1,680 1,215 At (In millions) 9/30/07 9/30/06 12/31/06 Assets in GE Capital Solutions $ 113,564 $ 92,560 $ 94,523 Real Estate 72,197 48,525 53,786 GE Commercial Finance revenues and net earnings increased 17% and 12%, respectively, compared with the third quarter of 2006. Revenues for the third quarter of 2007 and 2006 included $0.6 billion and $0.1 billion from acquisitions, respectively, and in 2007 were reduced by $0.5 billion as a result of dispositions. Revenues for the quarter also increased $1.0 billion compared with the third quarter of 2006 as a result of organic revenue growth ($0.8 billion) and the weaker U.S. dollar ($0.2 billion). Net earnings increased by $0.2 billion in the third quarter of 2007, with $0.3 billion from core growth before credit losses and investment income. Core growth included $0.1 billion representing one quarter of the total year’s tax benefit on the disposition of SES, $0.1 billion of higher credit losses and $0.1 billion in charges related to mark-to-market adjustments to loans held-for-sale, and impairment of securitization retained interests. (16) GE Commercial Finance revenues and net earnings increased 16% and 17%, respectively, compared with the first nine months of 2006. Revenues for the first nine months of 2007 and 2006 included $1.7 billion and $0.1 billion from acquisitions and in 2007 were reduced by $1.7 billion as a result of dispositions. Revenues for the first nine months also increased $2.7 billion compared with the first nine months of 2006 as a result of organic revenue growth ($2.2 billion) and the weaker U.S. dollar ($0.5 billion). Net earnings increased by $0.6 billion in the first nine months of 2007, with $0.8 billion from core growth before credit losses and investment income including higher SES gains ($0.1 billion), the weaker U.S. dollar ($0.1 billion) and acquisitions ($0.1 billion). Core growth included $0.4 billion representing nine months of the total year’s tax benefit on the disposition of SES, $0.2 billion of higher credit losses and $0.1 billion in charges related to mark-to-market adjustments to loans held-for-sale, and impairment of securitization retained interests. GE Money Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,207 $ 5,064 $ 18,441 $ 14,408 Segment profit $ 942 $ 830 $ 3,323 $ 2,369 At (In millions) 9/30/07 9/30/06 12/31/06 Total assets $ 198,519 $ 165,319 $ 179,284 GE Money revenues and net earnings increased 23% and 13%, respectively, in the third quarter of 2007. Revenues for the third quarter of 2007 included $0.1 billion from acquisitions. Revenues for the quarter also increased $1.0 billion compared with the third quarter of 2006 as a result of organic revenue growth ($0.7 billion) and the weaker U.S. dollar ($0.3 billion). The $0.1 billion increase in net earnings resulted primarily from higher securitizations, the weaker U.S. dollar and core growth. Core growth included growth in lower-taxed earnings from global operations and lower results in the U.S. as a result of the effects of higher delinquencies and declines in fair value of retained interests in securitizations. GE Money revenues and net earnings increased 28% and 40%, respectively, in the first nine months of 2007. Revenues for the first nine months of 2007 included $0.3 billion from acquisitions. Revenues for the first nine months also increased $3.7 billion compared with the first nine months of 2006 as a result of organic revenue growth ($2.8 billion) and the weaker U.S. dollar ($0.9 billion). The increase in net earnings resulted primarily from higher securitizations ($0.4 billion), core growth ($0.4 billion), including growth in lower-taxed earnings from global operations and declines in fair value of retained interests in securitizations, and the weaker U.S. dollar ($0.1 billion). (17) GE Industrial Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,229 $ 6,256 $ 18,285 $ 18,696 Less portion of GE Industrial not included in GECS (4,462 ) (4,408 ) (13,015 ) (13,417 ) Total revenues in GECS $ 1,767 $ 1,848 $ 5,270 $ 5,279 Segment profit $ 513 $ 485 $ 1,365 $ 1,307 Less portion of GE Industrial not included in GECS (429 ) (394 ) (1,208 ) (1,140 ) Total segment profit in GECS $ 84 $ 91 $ 157 $ 167 Revenues in GE Consumer & Industrial $ 3,323 $ 3,421 $ 9,825 $ 10,586 Enterprise Solutions(a) 2,656 2,577 7,662 7,399 Segment profit in GE Consumer & Industrial $ 251 $ 235 $ 784 $ 720 Enterprise Solutions(a) 287 238 640 576 (a) During the third quarter of 2007, we began reporting a new sub-segment business, Enterprise Solutions, comprising Security, Sensing & Inspection, Fanuc, Digital Energy and, on an after-tax basis, certain Equipment Services’ businesses. GE Industrial revenues were about the same as in the third quarter of 2006, as lower volume ($0.1 billion) was partially offset by the weaker U.S. dollar ($0.1 billion) at the industrial businesses in the segment. The decrease in volume was primarily at Consumer & Industrial reflecting the sale of GE Supply in the third quarter of 2006, partially offset by increases in volume at Enterprise Solutions. Segment profit of $0.5 billion was 6% higher in the third quarter of 2007, as productivity ($0.1 billion), primarily at Consumer & Industrial, more than offset higher material and other costs ($0.1 billion), primarily at Consumer & Industrial. GE Industrial revenues decreased 2% for the nine months ended September 30, 2007, as lower volume ($0.7 billion) was partially offset by the weaker U.S. dollar ($0.2 billion) and higher prices ($0.1 billion) at the industrial businesses in the segment. Volume decreases were primarily at Consumer & Industrial, reflecting the sale of GE Supply in the third quarter of 2006. The effects of the weaker U.S. dollar and price increases were primarily at Consumer & Industrial. Segment profit rose 4% for the nine months ended September 30, 2007, as productivity ($0.3 billion) and higher prices ($0.1 billion), primarily at Consumer & Industrial, were substantially offset by higher material and other costs ($0.3 billion), primarily at Consumer & Industrial. (18) GE Infrastructure Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 14,451 $ 12,113 $ 40,587 $ 33,578 Less portion of GE Infrastructure not included in GECS (12,424 ) (10,478 ) (35,354 ) (29,255 ) Total revenues in GECS $ 2,027 $ 1,635 $ 5,233 $ 4,323 Segment profit $ 2,615 $ 2,339 $ 7,386 $ 6,131 Less portion of GE Infrastructure not included in GECS (2,075 ) (1,830 ) (5,890 ) (4,798 ) Total segment profit in GECS $ 540 $ 509 $ 1,496 $ 1,333 Revenues in GE Aviation $ 4,240 $ 3,133 $ 11,770 $ 9,430 Aviation Financial Services 1,134 1,075 3,471 2,990 Energy 5,205 5,078 15,067 13,360 Energy Financial Services 832 524 1,573 1,189 Oil
